IN THE SUPREME COURT OF IOWA
                               No. 12–1927

                        Filed February 22, 2013


IN THE MATTER OF THE ESTATE OF
MARY FLORENCE WHALEN, Deceased.

MICHAEL WHALEN,
    Appellant.



      Appeal from the Iowa District Court for Jones County, Paul D.

Miller, Judge.



      Decedent’s   surviving   spouse   appeals   probate   court’s   ruling

ordering decedent to be buried in Montana as instructed in her will.

REVERSED AND REMANDED WITH INSTRUCTIONS.



      Chad D. Brakhahn and Larry G. Gutz of Simmons Perrine Moyer

Bergman, PLC, Cedar Rapids, for appellant (until withdrawal), and then

Michael J. Whalen, Anamosa, pro se.


      Brad J. Brady, Robert J. O’Shea, and Ann E. Brown-Graff of Brady

& O’Shea PC, Cedar Rapids, for appellee.
                                     2

WATERMAN, Justice.

      This expedited appeal requires our court to decide whether the

Final Disposition Act, Iowa Code chapter 144C (2011), allows the

surviving spouse to disregard his wife’s written instructions on where to

bury her remains.     The decedent’s last will and testament and her

correspondence with family members included specific directions to bury

her in a plot she had already purchased at a cemetery in Billings,

Montana. Her surviving husband instead seeks to bury her in Iowa and

claims the sole right to decide because decedent had never executed a
declaration under chapter 144C designating anyone else to make that

decision. The probate court granted a resisted motion by the executor of

the estate (decedent’s sister) compelling burial in Montana. We reverse

because the operative statutory language, as enacted in 2008, requires

enforcement of the surviving spouse’s decision. We may not rewrite the

statute to second-guess the policy choices codified by our legislature.

      I. Background Facts and Proceedings.

      Mary Florence Whalen (Flo) died on June 9, 2012, in Anamosa,

Iowa, survived by her husband, Michael Whalen, and ten adult children.

Flo had lawfully executed her last will and testament in New Mexico on

October 29, 2009, in front of two witnesses whose signatures were

notarized. Flo’s will disposed of all of her property, named her sister,

Mary Ann McCluskey, as her personal representative and executor, and

provided instructions for the disposition of her body as follows:

            I direct that my bodily remains be buried in a
      moderately priced wooden coffin in Grave 1, Lot 3302,
      Section A, in the Holy Cross Cemetery, Billings, Montana. I
      further direct that my funeral mass be celebrated at
      Saint Patrick’s Co-Cathedral in Billings, Montana, no matter
      where I die.
                                            3

Flo had purchased that burial plot three years earlier.                 Flo repeatedly

had expressed her desire to be buried in Billings in conversations and

correspondence with her children, sister, and husband, and in her

previous wills.

        Flo and Michael were married in 1952 and moved from Anamosa,

Iowa, to Billings, Montana, in 1953.             From 1953 until 1996, Flo and

Michael lived together in Billings and raised ten children.                   In 1996,

Michael and Flo separated, and Michael moved back to Anamosa, Iowa.

Michael and Flo never divorced or legally separated.1                 Flo remained in
Billings until 2004, when she moved to Santa Fe, New Mexico, where one

of her daughters resided. Flo lived alone in a condominium in Santa Fe

until December 2011 when she visited Iowa and became so ill she was

unable to leave. Flo lived with Michael at his house in Anamosa until

her death six months later. During that time, she registered to vote in

Iowa.

        Two months before her death, on April 10, 2012, Flo wrote a letter

in the presence of her son, Jerry Whalen, reiterating her wish to be

buried in Billings. In this letter to Michael, all ten of her children, and

her sister, Flo wrote:

              I am writing this letter to all of you to let you know
        what I wish done with my earthly remains after my soul has
        gone hopefully upwards.
                I wish to be buried in Billings, Montana which I
        considered my home when on earth. I spent 51 years of my
        life in Billings and with the help of my dear husband, raised
        10 beautiful children there. I bought a plot many years ago
        in Holy Cross Cemetery in Billings, in which to be buried and


        1UnderIowa law, married spouses can legally separate by filing a petition for
separate maintenance as provided in Iowa Code section 598.28 without dissolving their
marriage. See 2 Marlin M. Volz, Jr., Iowa Practice Series, Methods of Practice § 31:31, at
869 (2012).
                                     4
      have paid for the opening and closing of my grave. I also
      have bought a casket made by the [Trappist] Monks in
      Peosta, Iowa, and they will ship it wherever they are asked at
      the time they are informed to do so.
            I know that you all love me and want to honor my final
      requests, and that is why I am writing this to you. I just
      want all of you to know that this is very important to me and
      because you all love and respect me I know that you will see
      that my wishes are carried out.

At Flo’s request, Jerry sent the letter to Flo’s sister, Mary Ann, who was

also her personal representative. On May 26, Mary Ann mailed a copy of

this letter to each of Flo’s ten children and to Flo’s husband, Michael.

      Mary Ann later spoke with John Scranton, the funeral director at
the Goettsch Funeral Home in Anamosa, at Flo’s request.           Mary Ann

provided him with Flo’s April 2012 letter.      Scranton was unaware of

chapter 144C, which would have allowed Flo to designate someone who

would have the right to control the disposition of Flo’s remains.

Scranton erroneously informed Mary Ann that Flo’s husband, Michael,

was the only person who could decide where Flo should be buried. Flo

and her daughter, Annie-Laurie, went to the Goettsch Funeral Home on

May 31 to speak with Scranton. Scranton again mistakenly stated that

Michael would have the final say regarding the burial of her remains

upon her death and that there was nothing Flo could do to change that.

      After Flo’s death, Mary Ann asked Scranton to have Flo’s remains

transported to Billings, Montana, in accordance with Flo’s express

wishes.    Michael, however, directed that Flo’s remains be buried in

Anamosa.     Scranton agreed to keep Flo’s remains at the Goettsch

Funeral Home until a final court order resolves where Flo’s body is to be

buried.

      The Jones County probate court admitted Flo’s will to probate and
appointed Mary Ann to act as the executor of the estate on June 22. The
                                    5

same day, Mary Ann moved for an order directing that Flo’s remains be

transported to Billings, Montana, as provided in her will.       Mary Ann

argued that Iowa Code section 144C.5 is inoperative because Flo had

stated her “wishes regarding the method and location of burial and

[chapter 144C] does not displace the common law that individuals have

the right to direct where [their] remains will be buried.” Consequently,

Mary Ann argued that because section 144C.5 is inoperative, Michael, as

Flo’s surviving spouse, has no authority to make decisions regarding the

disposition of Flo’s remains.   Michael opposed Mary Ann’s motion and
requested a ruling that he, as Flo’s surviving spouse, has the right to

control the final disposition of Flo’s remains under the plain language of

section 144C.5.

      The probate court held an evidentiary hearing on July 30 during

which four witnesses testified. On October 30, the probate court ruled

against Michael:

      [T]he Court concludes the legislature’s use of “devolves
      upon” in § 144C.5 was intended for a decision regarding
      disposition of remains to be made by an individual
      delineated in § 144C.5 only if a decision had not been made
      by a decedent.      In this case, all evidence convincingly
      establishes that Mary Florence Whalen made the decision to
      have her remains buried in Billings, Montana, and she did
      not intend for anyone else to make that decision for her. Her
      intent could not be clearer.          The Court’s statutory
      interpretation, when combined with the Court’s duty to see
      that Mary Florence Whalen’s wishes are carried out as to her
      final resting place and the Court’s deference to the testator’s
      wishes regarding the method and location of burial, supports
      a conclusion that the Executor’s Motion should be granted.

On the basis of this analysis, the probate court ordered “Mary Florence

Whalen’s remains . . . be transported to and buried in Billings, Montana,

in accordance with the directions given in her Last Will and Testament.”
                                    6

      Michael appealed. We retained the appeal and granted expedited

review.

      II. Scope of Review.

      Probate actions are tried in equity, except in specific delineated

circumstances not applicable here.      See Iowa Code § 633.33 (listing

matters that are to be tried as law actions and noting that “all other

matters triable in probate shall be tried by the probate court as a

proceeding in equity”). Cases tried in equity are reviewed de novo. In re

Estate of Myers, 825 N.W.2d 1, 4 (Iowa 2012) (citing Iowa R. App. P.
6.907).   We give weight to the probate court’s factual findings,

particularly on the credibility of witnesses, but are not bound by them.

In re Trust No. T-1 of Trimble, 826 N.W.2d 474, 482 (Iowa 2013).          We

review the probate court’s interpretation of statutory provisions for

corrections of errors at law. In re Estate of Myers, 825 N.W.2d at 3–4.

      III. Analysis.

      The dispute in this case turns on whether Iowa’s Final Disposition

Act allows a surviving spouse to disregard the decedent’s will directing

disposition of her bodily remains.        This case presents our first

opportunity to interpret and apply this statute enacted in 2008.          The

executor argues, and the probate court agreed, that the Final Disposition

Act leaves intact a person’s common law right to decide where to be

buried, with the statute to be applied only when a decedent failed to

leave instructions regarding burial.    Alternatively, the executor argues

that, even if the statute preempts the common law, Flo’s will effectively

serves as a declaration under the Act designating her sister to decide her

burial location. Michael disagrees. He contends the general assembly
intended the Final Disposition Act to comprehensively govern who has

the right to control the final disposition of a decedent’s remains and to
                                    7

supersede any common law right of the decedent to control that decision.

We conclude Michael’s interpretation is correct and that Flo’s will does

not comply with the statutory requirements for a declaration.

      We begin our analysis by examining the operative language and

history of the statutory enactment.     We then consider the executor’s

argument that Flo’s will satisfies the statutory requirements for a

declaration under the Final Disposition Act.

      A. Iowa’s Final Disposition Act. The general assembly enacted

the Final Disposition Act in 2008. See 2008 Iowa Acts ch. 1051, §§ 6–16.
This Act

      allows an adult . . . to execute a written instrument called a
      declaration that is contained in or attached to a durable
      power of attorney for health care under Code Chapter 144B
      and that names a designee who has the sole responsibility
      and discretion for making decisions concerning the final
      disposition of that person’s remains and the ceremonies to
      be performed after that person’s death.

Legis. Servs. Agency, 2008 Summary of Legislation, S.F. 473—Disposition

of Human Remains—Authorization and Consent (Iowa 2008), available at

https://www.legis.iowa.gov/DOCS/GA/82GA/Session.2/Summary/

summary 2008.pdf. “This Act responds to a perceived need for clarity as
to who will determine the disposition of a decedent’s remains.” Alcor Life

Extension Found. v. Richardson, 785 N.W.2d 717, 727 (Iowa Ct. App.

2010) (citing Ann M. Murphy, Please Don’t Bury Me Down in That Cold

Cold Ground: The Need for Uniform Laws on the Disposition of Human

Remains, 15 Elder L.J. 381, 400–01 (2007)).       The Act applies to all

deaths occurring on or after July 1, 2008, and to declarations executed

on or after that date. See 2008 Iowa Acts ch. 1051, § 22. The Act was in
                                            8

effect when Flo died in 2012 and when Flo executed her will in

New Mexico in 2009.2

        Section 144C.5 of the Final Disposition Act provides, in relevant

part:

              1. The right to control final disposition of a decedent’s
        remains or to make arrangements for the ceremony after a
        decedent’s death vests in and devolves upon the following
        persons who are competent adults at the time of the
        decedent’s death, in the following order:
               a. A designee, or alternate designee, acting pursuant
        to the decedent’s declaration.
              b. The surviving spouse of the decedent, if not legally
        separated from the decedent, whose whereabouts is
        reasonably ascertainable.
             c. A surviving child of the decedent, or, if there is
        more than one, a majority of the surviving children whose
        whereabouts are reasonably ascertainable.

Iowa Code § 144C.5 (emphasis added).                      Section 144C.2 includes

definitions of “declarant,” “declaration,” and “designee” as follows:

              7. “Declarant” means a competent adult who executes
        a declaration pursuant to this chapter.
              8. “Declaration” means a written instrument,
        contained in or attached to a durable power of attorney for
        health care under chapter 144B, that is executed by a
        declarant in accordance with the requirements of this
        chapter, and that names a designee who shall have the sole

        2The executor cites to Montana and New Mexico statutes, which give effect to

decedents’ written instructions directing the disposition of their bodily remains. See
Mont. Code Ann. § 37-19-903(3)(b) (West, Westlaw through all 2011 laws, 2011 Code
Commissioner changes, and 2010 ballot measures) (permitting persons to provide
“disposition directions,” which may be “a letter of instructions, a will, a trust document,
or advance directives”); N.M. Stat. Ann. § 24-12A-2(A) (West, Westlaw through the
Second Reg. Sess. of the 50th Legislature) (“[I]f a decedent has left no written
instructions regarding the disposition of the decedent’s remains, the following persons
in the order listed shall determine the means of disposition . . . .”). The executor,
however, does not argue the law of either Montana or New Mexico governs this case.
Accordingly, we will apply Iowa law in this dispute arising from Flo’s death in Iowa after
living her last six months here with her husband, Michael, an Iowa resident. See Talen
v. Emp’rs Mut. Cas. Co., 703 N.W.2d 395, 409 (Iowa 2005) (applying Iowa law when no
party pleads and proves that a foreign law governs).
                                     9
      responsibility and discretion for making decisions concerning
      the final disposition of the declarant’s remains and the
      ceremonies planned after the declarant’s death.
            9. “Designee” means a competent adult designated
      under a declaration who shall have the sole responsibility
      and discretion for making decisions concerning the final
      disposition of the declarant’s remains and the ceremonies
      planned after the declarant’s death.

Id. § 144C.2(7)–(9) (emphasis added).

      Section 144C.3(2) further provides: “A declaration shall not include

directives for final disposition of the declarant’s remains . . . .”     Id.

§ 144C.3(2). Rather, the declaration “shall name a designee who shall

have the sole responsibility and discretion for making decisions

concerning the final disposition of the declarant’s remains.”            Id.

§ 144C.3(1). The plain language of the Act thereby permits a person to

designate someone to make burial decisions, yet does not require the

chosen designee to follow the decedent’s wishes. Rather, the designee

has the “sole responsibility and discretion for making decisions”

regarding burial.   Id.; see also id. § 144C.10 (“The designee . . . shall

have the sole discretion . . . to determine what final disposition of the

declarant’s remains . . . are reasonable under the circumstances.”).

Presumably, the legislature chose this language to avoid protracted

family disputes and mini-trials over the decedent’s wishes.       Although
Flo’s wishes are well established in this case, in other cases, the

decedent’s burial instructions may be ambiguous, impractical, or

disputed with conflicting testimony from surviving family members.

Costly and time-consuming litigation to resolve such disputes is avoided

by a statute prescribing an identified living designee or family member to

make the burial decision. The need for prompt decision making as to
burial is reflected in the requirement that the designee act “within

twenty-four hours of receiving notification of the death of the declarant or
                                         10

within forty hours of the declarant’s death, whichever is earlier.”                Id.

§ 144C.8(2).

       Under the express terms of section 144C.5, the surviving spouse—

here, Michael—holds the right to control disposition of the decedent’s

remains in the absence of a declaration designating someone else. Flo

was estranged from Michael for many years, but they never divorced or

legally separated. We must decide whether the probate court erred in

ruling section 144C.5 is inapplicable when the decedent had left

instructions for her burial. The probate court specifically concluded “the
legislature’s use of ‘devolves upon’ in § 144C.5 was intended for a

decision regarding disposition of remains to be made by an individual

delineated in § 144C.5 only if a decision had not been made by a

decedent.” The probate court relied on Iowa caselaw, recognizing that

“our state historically has ranked the decedent’s preferences highly.”

Alcor, 785 N.W.2d at 730 (citing Thompson v. Deeds, 93 Iowa 228, 231,

61 N.W. 842, 843 (1895) (“[I]t always has been, and will ever continue to

be, the duty of courts to see to it that the expressed wish of one, as to his

final resting place, shall, so far as it is possible, be carried out.”)); see

also King v. Frame, 204 Iowa 1074, 1079, 216 N.W. 630, 632 (1927)

(“[T]he right of a person to provide by will for the disposition of his body

has been generally recognized.”).

       We need not decide what rights Flo had at common law because we

are convinced chapter 144C controls and preempts any conflicting

common law.3




       3The  Alcor court enforced the decedent’s anatomical gift of his remains under
Iowa’s Revised Uniform Anatomical Gift Act. Alcor, 785 N.W.2d at 727 (citing section
144C.10(4), which provides that “[t]he rights of a donee created by an anatomical gift
                                         11
               The rule of the common law, that statutes in
        derogation thereof are to be strictly construed, has no
        application to this Code. Its provisions and all proceedings
        under it shall be liberally construed with a view to promote
        its objects and assist the parties in obtaining justice.

Iowa Code § 4.2. The plain language of chapter 144C, its interplay with

related statutes, and its drafting history make clear the statute controls

who decides the disposition of bodily remains.

        The Final Disposition Act on its face is a comprehensive, detailed

enactment with twelve separate sections and numerous subdivisions.

See Walthart v. Bd. of Dirs. of Edgewood-Colesburg Cmty. Sch. Dist., 667
N.W.2d 873, 878 (Iowa 2003) (“ ‘Where the legislature has provided a

comprehensive scheme for dealing with a specified kind of dispute, the

statutory remedy provided is generally exclusive.’ ” (quoting Van Baale v.

City of Des Moines, 550 N.W.2d 153, 155–56 (Iowa 1996))).                    Section

144C.5, governing the right to control disposition of remains, is cross-

referenced in other statutes regulating the handling of human remains

that were amended simultaneously in 2008.               See 2008 Iowa Acts ch.

1051,    §§ 1–3,   17–21     (amending     sections    142.1,    144.34,     144.56,

331.802(3)(h), 331.802(8), 331.804(1), 331.805(3)(b), and 523I.309 to

include reference to the “person authorized to control the deceased

person’s remains under section 144C.5”). “We read interrelated statutes
together in a manner that harmonizes them if possible.” In re Trust No.

T-1 of Trimble, 826 N.W.2d at 483; see also In re Estate of Bockwoldt, 814
N.W.2d 215, 223 (Iowa 2012) (“ ‘We also consider the legislative history of

a statute . . . when ascertaining legislative intent.’ ” (quoting Doe v. Iowa

Dep’t of Human Servs., 786 N.W.2d 853, 858 (Iowa 2010))). Significantly,

_____________________
pursuant to chapter 142C are superior to the authority of a [chapter 144C] designee”).
No such anatomical gift is at issue here.
                                   12

the legislature nowhere required enforcement of the decedent’s wishes in

the 2008 enactments.     To the contrary, as we review below, the 2008

legislature removed a related statutory provision that specifically gave

the decedent control over disposition of his or her remains and

substituted language giving sole control to the decision maker identified

under section 144C.5. The legislature also rejected proposed language

that would have required designees to effectuate decedents’ instructions.

      Against this backdrop, we can find no latent ambiguity in the plain

language of section 144C.5(1)(b), which gives “the right to control final
disposition” of Flo’s remains to Michael, as her surviving spouse, with no

accompanying requirement that he follow her instructions. See Rieff v.

Evans, 630 N.W.2d 278, 285 (Iowa 2001) (“[I]f statutory authority has

preempted a right provided by case precedent, the common law must

give way.”); Eddy v. Casey’s Gen. Store, Inc., 485 N.W.2d 633, 637 (Iowa

1992) (“For this court to formulate its own particular version of a

common law negligence claim, despite the specific scheme provided by

the dramshop act, would be to judicially repeal the act.”). If the same

legislature that prevented declarants from giving their chosen designees

binding burial instructions in chapter 144C wanted to require the

surviving spouse to follow such instructions, it would have said so

expressly. It did not.

      The best evidence that the legislature intended chapter 144C to

govern the final disposition of a decedent’s remains to the exclusion of

any common law obligation to implement the decedent’s wishes can be

found by examining the simultaneous changes the legislature made to

section 523I.309 of the Iowa Cemetery Act.             Before the 2008
amendments made pursuant to Senate File 473, this section stated in

relevant part:
                                    13
            1. Any available member of the following classes of
      persons, in the priority listed shall have the right to control
      the interment, relocation, or disinterment of a decedent’s
      remains within or from a cemetery:
            a. The surviving spouse of the decedent, if not legally
      separated from the decedent.
            b. The decedent’s surviving adult children. . . .
            ....
             3. A person may provide written directions for the
      interment, relocation, or disinterment of the person’s own
      remains in a prepaid funeral or cemetery contract, or written
      instrument signed and acknowledged by the person. The
      directions may govern the inscription to be placed on a grave
      marker attached to any interment space in which the
      decedent had the right of interment at the time of death and in
      which interment space the decedent is subsequently interred.
      The directions may be modified or revoked only by a
      subsequent writing signed and acknowledged by the person.
      A person other than a decedent who is entitled to control the
      interment, relocation, or disinterment of a decedent’s remains
      under this section shall faithfully carry out the directions of
      the decedent to the extent that the decedent’s estate or the
      person controlling the interment, relocation, or disinterment is
      financially able to do so.

Iowa Code § 523I.309 (2007) (emphasis added).            The amendments

accompanying the enactment of the Final Disposition Act simplified

section 523I.309 by substituting the list of persons who “shall have the

right to control the interment, relocation, or disinterment of a decedent’s

remains within or from a cemetery” with the person authorized to control

the final disposition of the decedent’s remains under section 144C.5.

Section 523I.309(1) now provides, “A person authorized to control the

deceased person’s remains under section 144C.5 shall have the right to

control the interment, relocation, or disinterment of a decedent’s remains

within or from a cemetery.”     Id. § 523I.309 (2011).    Significantly, the

2008 amendment also eliminated subsection 3, which previously allowed

a person such as Flo to “provide written directions for the interment . . .
of [her] own remains in a . . . written instrument [she] signed and
                                   14

acknowledged” and would have required a surviving spouse, to “faithfully

carry out” the directions provided in her will. See 2008 Iowa Acts ch.

1051, § 21. The fact that the legislature eliminated this provision in the

same bill in which it enacted the Final Disposition Act confirms the

legislature chose not to allow persons to leave burial instructions that

would be binding on their survivors.

      The drafting history of Iowa’s Final Disposition Act further shows

the legislature decided against requiring survivors to follow the written

instructions of the decedent beyond the choice of a designee. Senate File
473—providing a new Code chapter originally titled “Final Disposition

Directives Act”—included a provision that would have allowed the

declaration to include “the declarant’s wishes for the type of final

disposition of the declarant’s remains, location of the final disposition,

type of ceremony, location of ceremony, and organ donation consistent

with chapter 142C.”     S.F. 473 (Reprinted), 82d G.A., 1st Sess. (Iowa

2007).    The designee was required to “act in good faith to fulfill the

directives . . . in a manner that is reasonable under the circumstances.”

Id.

      After passing the senate, Senate File 473 was referred to the

Human Resources Committee in the house. This committee ultimately

recommended that the senate’s version of the bill be amended and then

passed.    The house committee’s proposed amendment eliminated the

ability of declarants to include directives as to the final disposition of

their remains and the ceremony to be conducted after their death. This

version of the bill, with the new chapter renamed the “Final Disposition

Act,” passed the senate and house and was signed into law in April 2008.
See 2008 Iowa Acts ch. 1051, §§ 6–16.
                                     15

      A comparison of the bill, as originally introduced with the law the

legislature ultimately enacted, reveals the legislature chose the clarity

and certainty that comes with a specified living decision maker who has

sole discretion over burial decisions, instead of requiring the living to

enforce the decedent’s instructions regarding burial. For example, the

proposed legislation initially defined the “designee” as someone the

declarant designates to implement the declarant’s instructions, yet the

codified definition of “designee” omits that requirement.      Compare S.F.

473 (Reprinted), 82d G.A., 1st Sess. (Iowa 2007) (defining “designee” as
“a competent adult designated under a declaration to implement the

declarant’s wishes contained in the declaration”), with Iowa Code

§ 144C.2(9) (defining “designee” as “a competent adult designated under

a declaration who shall have sole responsibility and discretion for making

decisions concerning the final disposition of the declarant’s remains”).

Section 144C.3(2) further demonstrates the legislature’s deliberate choice

to stop short of allowing the declarant to control the designee: “A

declaration shall not include directives for final disposition of the

declarant’s remains and shall not include arrangements for ceremonies

planned after the declarant’s death.”

      In light of the foregoing legislative history, we believe chapter 144C

reflects that the legislature made a deliberate policy choice to favor

clarity and certainty over ability of persons to control the final disposition

of their own bodies.      Section 144C.5 provides certainty by listing

sequentially the individuals who will have “[t]he right to control final

disposition of a decedent’s remains.” This same section gives decedents

some measure of control over the final disposition of their remains by
putting the designee at the top of the list, above even the surviving

spouse.   See Iowa Code § 144C.5(1).       In most cases, the designee or
                                            16

surviving family member with the right to control will voluntarily honor

the decedent’s wishes. If Flo had properly designated her sister pursuant

to chapter 144C, Flo’s remains would be buried in Montana today. It is

not our role to rewrite chapter 144C to reach the result sought by the

executor here.4

       We hold the Final Disposition Act displaced any common law right

requiring a surviving spouse to follow the decedent’s instructions on

burial. We next consider whether Flo’s will serves as a declaration under

this Act.
       B. Whether Flo’s Will Serves as a Declaration Under Chapter

144C. The executor contends Flo’s will effectively serves as a declaration

designating the executor to make her burial decisions pursuant to


         4Other state legislatures, in addition to those in Montana and New Mexico as

discussed in footnote two, have enacted statutory schemes that allow decedents to
control the disposition of their remains after death. See, e.g., Colo. Rev. Stat. Ann.
§§ 15-19-101 to -109 (West, Westlaw through ch. 2, 1st Reg. Sess. of the 69th General
Assembly (2013)) (setting forth Colorado’s “Disposition of Last Remains Act” and
including section 15-19-102(1)(a), which states that “[a] competent adult individual has
the right and power to direct the disposition of his or her remains after death and
should be protected from interested persons who may try to impose their wishes
regarding such disposition contrary to the deceased’s desires”); Del. Code Ann. tit. 12,
§§ 260–270 (West, Westlaw through 78 Laws 2012, chs. 204–409 and technical
corrections received from the Delaware Code Revisors for 2012 Acts) (setting forth an
act with a similar statutory structure and language to Iowa’s Final Disposition Act, but
including section 263(d), which provides that “[t]he directions of a declarant expressed
in a declaration instrument shall be binding on all persons as if the declarant were alive
and competent”); Minn. Stat. Ann. § 149A.80 (West, Westlaw through end of 2012 1st
Spec. Sess.) (expressly permitting “[a] person [to] direct the preparation for, type, or
place of that person’s final disposition . . . by written instructions” and requiring “[t]he
person or persons otherwise entitled to control the final disposition under this chapter
[to] faithfully carry out the reasonable and otherwise lawful directions of the decedent to
the extent that the decedent has provided resources for the purpose of carrying out the
directions”). Such language is missing from Iowa Code chapter 144C. See generally
Tracie M. Kester, Note, Uniform Acts—Can the Dead Hand Control the Dead Body? The
Case for a Uniform Bodily Remains Law, 29 W. New Eng. L. Rev. 571 (2007) (discussing
the varying common law and statutory approaches of a number of states and
advocating for the adoption of a uniform law governing the disposition of human
remains at death).
                                     17

chapter 144C. Section 144C.6(1) provides the following sample form for

a declaration executed pursuant to the Final Disposition Act:

            I hereby designate ................ as my designee. My
      designee shall have the sole responsibility for making
      decisions concerning the final disposition of my remains and
      the ceremonies to be performed after my death.           This
      declaration hereby revokes all prior declarations.       This
      designation becomes effective upon my death.
           My designee shall act in a manner that is reasonable
      under the circumstances.
             I may revoke or amend this declaration at any time. I
      agree that a third party (such as a funeral or cremation
      establishment, funeral director, or cemetery) who receives a
      copy of this declaration may act in reliance on it. Revocation
      of this declaration is not effective as to a third party until the
      third party receives notice of the revocation. My estate shall
      indemnify my designee and any third party for costs
      incurred by them or claims arising against them as a result
      of their good faith reliance on this declaration.
            I execute this declaration as my free and voluntary act.

      Flo’s will does not contain the foregoing language.             Section

144C.6(2) provides the declaration “shall be in a written form that

substantially complies with the [sample] form.”            Additionally, the

declaration must be

      contained in or attached to a durable power of attorney for
      health care under chapter 144B, and [must be] dated and
      signed by the declarant or another person acting on the
      declarant’s behalf at the direction of and in the presence of
      the declarant. In addition, a declaration shall be either of
      the following:
            a. Signed by at least two individuals who are not
      named therein and who, in the presence of each other and
      the declarant, witnessed the signing of the declaration by the
      declarant, or another person acting on the declarant’s behalf
      at the direction of and in the presence of the declarant, and
      witnessed the signing of the declaration by each other.
                                        18
              b. Acknowledged before a notarial officer as provided
        in chapter 9B.5

        Flo and two witnesses signed her will in the presence of a notary,

which     satisfies   the   formal     execution    requirements      of   section

144C.6(2)(a)–(b). However, there is no evidence or claim that her will was

“contained in or attached to a durable power of attorney for health care”

as expressly required by section 144C.6(2). The legislature could choose

to require placement of the declaration with the durable power of

attorney for health care to help ensure it is accessible for time-sensitive

end-of-life decision making.         “In many instances, a will may not be

located until after the decedent’s body has been interred, at which point

it may be too late to follow the decedent’s wishes.”           Tracie M. Kester,

Note, Uniform Acts—Can the Dead Hand Control the Dead Body?                   The

Case for a Uniform Bodily Remains Law, 29 W. New Eng. L. Rev. 571, 584

(2007). We are not permitted to rewrite Iowa Code section 144C.6(2) to

eliminate the requirement the declaration accompany the durable power

of attorney for health care.         We also note the will includes burial

instructions the statutory declaration is forbidden to contain. See Iowa

Code § 144C.3(2) (“A declaration shall not include directives for final

disposition of the declarant’s remains . . . .”).      Accordingly, we cannot
regard Flo’s will as constituting a declaration designating her sister

within the meaning of section 144C.5(1)(a).

        Unless Michael voluntarily permits Flo’s burial in Montana, our

decision will leave her wishes unfulfilled. This is because “ ‘[w]e may not

extend, enlarge, or otherwise change the meaning of a statute under the

guise of construction.’ ” In re Estate of Bockwoldt, 814 N.W.2d at 223

      5The legislature’s recent amendment of this subsection took effect January 1,

2013. See 2012 Iowa Acts ch. 1050, § 39.
                                    19

(quoting Doe, 786 N.W.2d at 858).        Policy arguments to amend the

statute should be directed to the legislature. See In re Estate of Myers,

825 N.W.2d at 8.

      IV. Conclusion.

      For the reasons stated, the probate court erred in concluding that

the decedent’s wishes trumped her surviving husband’s right to control

disposition of her remains under the Final Disposition Act. The probate

court order is reversed and the case remanded for an order allowing

Michael to direct burial of Flo’s remains.
      REVERSED AND REMANDED WITH INSTRUCTIONS.

      All justices concur except Cady, C.J., and Zager, J., who dissent.
                                    20
                                         #12–1927, In re Estate of Whalen

CADY, Chief Justice (dissenting).

      Respectfully, I dissent.   Our legislature intended for the Final

Disposition Act to designate and empower a line of authority to make the

decisions pertaining to the arrangements for the funeral and final

disposition of the remains of a person who has died. The statute did not

intend to replace the timeless and fundamental ability of people to

otherwise make those decisions for themselves and preserve them in

their last will and testament, with the full measure of peace and

confidence that they would be honored after death, so as to avoid any

disputes and make it unnecessary for others to make the decisions.

      The Final Disposition Act was a practical response by our

legislature to a very real problem. As in this case, family members and

others can unfortunately disagree following the death of a person over

the funeral arrangements and final disposition of the body. See Alcor Life

Extension Found. v. Richardson, 785 N.W.2d 717, 727 (Iowa Ct. App.

2010) (recognizing the Act sought to provide clarity about who would

determine issues over the final disposition of a person’s remains after

death).   To resolve these disputes, the legislature simply designated a

line of people empowered to make these decisions to the exclusion of
every other living person. The order of this line of authority is based on

logic and natural symmetry. Consistent with this approach, this line of

authority begins with the person who the decedent has designated

pursuant to the Act to make the decisions. Importantly, this designee—

and every other person in the line of authority—becomes the sole

decision maker and the person who has made the designation is not
allowed to include any specific directives to bind the decision of the

designee. Iowa Code § 144C.3(2) (2011). The Act explicitly gives each
                                     21

person in the line of authority the sole responsibility and discretion to

make the decision after the death of the person. Id. The Act is totally

independent of the autonomy of a person to make his or her own

decision prior to death. The legislature sought only to resolve disputes

that occur when a decedent leaves no directions behind, not deprive

decedents of the right to make the decisions.

      Our task in interpreting statutes is to give effect to the intent of the

legislature. Andover Volunteer Fire Dep’t v. Grinnell Mut. Reins. Co., 787
N.W.2d 75, 81 (Iowa 2010). To carry out this duty, we discern the intent
of the legislature from the words and content of the statute, as well as its

purpose. Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa

2004). Within the framework of the Final Disposition Act, these factors

all reveal the statute has no application if a testator has provided his or

her own directives. First, the Act exists only to resolve disputes. When a

testator has provided advance directives, the directives eliminate any

dispute, and the statute has no application. When we interpret statutes,

we seek to effectuate their purpose and fix the problem sought to be

remedied. Lee v. Grinnell Mut. Reins. Co., 646 N.W.2d 403, 407 (Iowa

2002). We do not interpret statutes to address matters that are not part

of the problem sought to be fixed by any legislature.

      Second, the designation scheme under the statute exists only to

allow the decedent to designate a person to be placed ahead of the

natural order of decision makers designated by the legislature.          This

process is totally unrelated to the independent power of the testator to

direct his or her own funeral arrangements and final disposition of

remains.    The two approaches operate independently with perfect
harmony.    As with the disposition of property by decedents, the two

approaches allow a person to make his or her own arrangements by
                                      22

making declarations in a will or to allow for decisions that must be made

following death to be decided by the statutory scheme.             Thus, the

implementation of a legislative scheme for a decedent to establish a

decision maker does not preclude the more fundamental ability of a

testator to preempt the operation of the Final Disposition Act by making

the relevant decisions for himself or herself prior to death.

      Finally, I am confident our legislature did not intend to deprive a

testator of the right of self-determination by requiring testators to

designate a person to make these personal determinations after death
without the ability to provide any direction. Our society has justifiably

attached deep significance and meaning to the final wishes expressed by

people.   These intentions are often intimate and sensitive, dealing not

just with finances or property, but delicate personal matters, including

the transition from the corporal to the spiritual. For centuries the last

expression of bodily autonomy has been received with solemnity and

honored by our laws to the fullest practical extent when declared with

the formality of the last will and testament. See Thompson v. Deeds, 93
Iowa 228, 231, 61 N.W. 842, 843 (1895) (“[I]t always has been, and ever

will continue to be, the duty of courts to see to it that the expressed wish

of one, as his final resting place, shall, so far as it is possible, be carried

out.”). Last wishes are sacrosanct, and every law or statute concerning

last wishes has been constructed solidly upon this fundamental,

common understanding. We strive to interpret statutes consistent with

the common law unless the language of the statute “clearly” negates the

common law. State v. Carter, 618 N.W.2d 374, 377 (Iowa 2000). This

statute did not clearly negate our rich common law that has always
protected our last wishes to claim our final resting place. This statute is

no exception.
                                      23

     I am confident our legislature did not intend the result of this case,

nor to render future generations of Iowans powerless to direct for

themselves their funeral arrangements and final disposition of their

remains.

     Zager, J., joins this dissent.